DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 19 and 20 recites a term “a third image” without defining the first and second image, this makes the claim unclear and indefinite.  
Dependent claims 2-18 are rejected as well as they depend on rejected claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the independent claims claimed invention is directed to mental process without significantly more. The claim(s) recite(s) a method/system for gaze tracking by performing a face detection and key point positioning on a detected face using an image which can also be performed mentally by a human by looking at an image. This judicial exception is not integrated into a practical application because the judicial exception does not provide improvements to functioning of any technology, use any particular machine or transform the data in to a different state. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements such as capturing an image and inputting the image merely recite insignificant pre or post processing steps.  
Dependent claims fail to add any features and therefore are rejected also.   

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).

Claim 20 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al (US Pub. 2019/0213429) in view of Ranjan et al (US Pub. 2018/0181809).  

With respect to claim 1, Sicconi discloses A gaze tracking method (see Abstract), comprising:
performing face detection on a third image comprised in video stream data (see figure 5, numerical 503);
performing key point positioning on a detected face region in the third image to determine an eye region in the detected face region (see figure 6, key points on the face image);
capturing an image of the eye region in the third image (see figure 6, and figure 5 numerical 505 eye regions); and
inputting the image of the eye region to [a pre-trained neural network] and outputting a gaze direction in the image of the eye region, (see figure 5, 503, gaze direction), as claimed.
However, Sicconi fails to explicitly disclose inputting the image of the eye region to a pre-trained neural network and outputting a gaze direction in the image of the eye region, as claimed.
Ranjan in the same field of art teaches inputting the image of the eye region to a pre-trained neural network and outputting a gaze direction in the image of the eye region, (see paragraph 0023, and figure 8, 816), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of gaze tracking using image analysis.  Teaching of Ranjan having a pretrained neural network can be incorporated in to the Sicconi’s system as suggested in paragraph 0056 (for suggestion) and modification will yield a user monitoring system using gaze tracking (see Ranjan paragraph 0002) for motivation.   

With respect to claim 2, combination of Sicconi and Ranjan further discloses wherein after the inputting the image of the eye region to a pre-trained neural network and outputting a gaze direction in the image of the eye region, the method further comprises:
determining a gaze direction in the third image according to the gaze direction in the image of the eye region and a gaze direction in at least one adjacent image frame of the third image, (see Sicconi paragraph 0055, …processor processing the video feeds from the cameras… “the gaze direction in the image of the eye region and a gaze direction in at least one adjacent image frame”), as claimed.

With respect to claim 3, combination of Sicconi and Ranjan further discloses wherein the performing face detection on a third image comprised in video stream data comprises:
performing face detection on the third image comprised in the video stream data when a trigger instruction is received; or
performing face detection on the third image comprised in the video stream data during vehicle running; or
performing face detection on the third image comprised in the video stream data if a running speed of the vehicle reaches a reference speed, (see Sicconi figure 5, 503 and paragraph 0056, face detection), as claimd.

With respect to claim 4, combination of Sicconi and Ranjan further discloses wherein the video stream data is a video stream of a driving region of the vehicle captured by a vehicle-mounted camera, and the gaze direction in the image of the eye region is a gaze direction of a driver in the driving region of the vehicle; or, the video stream data is a video stream of a non-driving region of the vehicle captured by a vehicle-mounted camera, and the gaze direction in the image of the eye region is a gaze direction of a person in the non-driving region of the vehicle, (see Sicconi figure 5, 503 front face image of the driver), as claimed.

With respect to claim 5, combination of Sicconi and Ranjan further discloses wherein after the outputting a gaze direction in the image of the eye region, the method further comprises:
determining a region of interest of the driver according to the gaze direction in the image of the eye region; determining a driving behavior of the driver according to the region of interest of the driver, wherein the driving behavior comprises whether the driver is distracted from driving; or outputting, according to the gaze direction, control information for the vehicle or a vehicle-mounted device provided on the vehicle, (see Sicconi paragraph 0014, last five lines drivers attention and emotional state is determined), as claimed.

With respect to claim 6, combination of Sicconi and Ranjan further discloses outputting warning prompt information if the driver is distracted from driving, (see Sicconi figure 5, 500 warning), as claimed.

With respect to claim 7, combination of Sicconi and Ranjan further discloses wherein the outputting warning prompt information comprises:
outputting the warning prompt information if the number of times the driver is distracted from driving reaches a reference number of times; or
outputting the warning prompt information if the duration during which the driver is distracted from driving reaches a reference duration; or
outputting the warning prompt information if the duration during which the driver is distracted from driving reaches the reference duration and the number of times the driver is distracted from driving reaches the reference number of times; or
transmitting prompt information to a terminal connected to the vehicle if the driver is distracted from driving, (see Sicconi paragraph 0064-0065), as claimed.

With respect to claim 8, combination of Sicconi and Ranjan further discloses storing one or more of the image of the eye region and a predetermined number of image frames before and after the image of the eye region if the driver is distracted from driving; or
transmitting one or more of the image of the eye region and the predetermined number of image frames before and after the image of the eye region to a terminal connected to the vehicle if the driver is distracted from driving, (see Sicconi figure 8 and paragraph 0059), as claimed.

Claims 19 and 20 are rejected for the same reasons as set forth in the rejection for claim 1, because claims 19 and 20 are claiming subject matter of similar scope as claimed in claim 1.  

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al (US Pub. 2019/0213429) in view of Ranjan et al (US Pub. 2018/0181809) as applied to claim 1 above, and further in view of Hennessey et al (US Pub. 2013/0243258).
With respect to claim 9, Sicconi and Ranjan discloses all the limitations as disclose and rejected in claim 1 above.  Furthermore, Ranjan teaches training the neural network according to the first gaze direction and the first detected gaze direction, (see paragraph 0027, training can be accomplished using images that are given corresponding weights, this obviate the “training of neural network according to” any data), as claimed.
However, they fail to disclose wherein before the inputting the image of the eye region to a pre-trained neural network, the method further comprises:
determining a first gaze direction according to a first camera and a pupil in a first image, wherein the first camera is a camera that captures the first image, and at least an eye image is comprised in the first image;
detecting a gaze direction in the first image through a neural network to obtain a first detected gaze direction, as claimed.
Hennessey in the same field teaches determining a first gaze direction according to a first camera and a pupil in a first image, wherein the first camera is a camera that captures the first image, and at least an eye image is comprised in the first image;
detecting a gaze direction in the first image through a neural network to obtain a first detected gaze direction, (see paragraph 0055 for Line of Sight vector is determined), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of gaze tracking using image analysis.  Teaching of Hennessey to determined the line of sight vector can be incorporated in to Sicconi’s system as suggested in figure 5, 503 (for suggestion) and modification to the system yields a more accurate gaze direction, for motivation.  

With respect to claim 15, combination of Sicconi, Ranjan and Hennessey further discloses wherein the detecting a gaze direction in the first image through a neural network to obtain a first detected gaze direction comprises:
respectively detecting gaze directions in N adjacent image frames through the neural network if the first image is a video image, wherein N is an integer greater than or equal to 1; and
determining the gaze direction in the N-th image frame as the first detected gaze direction according to an average sum of the gaze directions in the N adjacent image frames, (see Sicconi, paragraph 0055, driver facing camera and processing unit to analyze the video stream i.e. multiple image frames), as claimed.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sicconi et al (US Pub. 2019/0213429) in view of Ranjan et al (US Pub. 2018/0181809) and Hennessey et al (US Pub. 2013/0243258) as applied to claim 9 above, and further in view of Rougeaux et al (WO 2018/000020).
With respect to claim 16, Sicconi, Ranjan and Hennessey discloses all the limitations as disclose and rejected in claim 9 above.  However, they fail to disclose determining the first camera from a camera array, and determining coordinates of the pupil in a first coordinate system, wherein the first coordinate system is a coordinate system corresponding to the first camera;
determining coordinates of the pupil in a second coordinate system according to a second camera in the camera array, wherein the second coordinate system is a coordinate system corresponding to the second camera; and determining the first gaze direction according to the coordinates of the pupil in the first coordinate system and the coordinates of the pupil in the second coordinate system, as claimed.
Rougeaux in the same field teaches determining the first camera from a camera array, and determining coordinates of the pupil in a first coordinate system, wherein the first coordinate system is a coordinate system corresponding to the first camera;
determining coordinates of the pupil in a second coordinate system according to a second camera in the camera array, wherein the second coordinate system is a coordinate system corresponding to the second camera; and determining the first gaze direction according to the coordinates of the pupil in the first coordinate system and the coordinates of the pupil in the second coordinate system, (see paragraph 0030 and 0052), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the references as they are analogous because they are solving similar problem of gaze tracking using image analysis.  Teaching of Rougeaux to determine the coordinates of the camera and the pupils can be incorporated in to the Sicconi, Ranjan and Hennessey system to yield a predictable results as all the elements as claimed are disclose in the prior art.   

With respect to claim 17, combination of Sicconi, Ranjan, Hennessey and Rougeaux further discloses determining coordinates of the pupil in the first image; and determining the coordinates of the pupil in the first coordinate system according to the coordinates of the pupil in the first image and a focal length and principal point position of the first camera, (see Rougeaux paragraph 0026-0028), as claimed.

With respect to claim 18, combination of Sicconi, Ranjan, Hennessey and Rougeaux further discloses wherein the determining coordinates of the pupil in a second coordinate system according to a second camera in the camera array comprises:
determining a relationship between the first coordinate system and the second coordinate system according to the first coordinate system and a focal length and principal point position of each camera in the camera array; and determining the coordinates of the pupil in the second coordinate system according to the relationship between the second coordinate system and the first coordinate system, (see Rougeaux paragraph 0028-0030), as claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663